 Case 1:18-cv-01111-JTN-ESC ECF No. 29 filed 04/19/19 PageID.152 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

NATHAN MEDINA,
                                          Case No. 1:18-cv-01111
            Plaintiff,                    Hon. Janet T. Neff
vs.                                       Mag. Ellen S. Carmody

TOM LEONARD, Michigan State Representative,
in his official and individual capacity, THE DOCTORS
COMPANY INSURANCE SERVICES, LLC, and
THE DOCTORS MANAGEMENT COMPANY,
joint and severally,

             Defendants.
____________________________________________________________________/
 Jack W. Schulz (P78078)           Timothy H. Howlett (P24030)
 Elizabeth A. Gotham (P79058)      Christina K. McDonald (P73517)
 SCHULZ GOTHAM PLC                 DICKINSON WRIGHT PLLC
 PO Box 44855                      500 Woodward Avenue, Suite 4000
 Detroit, MI 48244                 Detroit, Michigan 48226
 (313) 652-1906                    (313) 223-3500
 egotham@schulzgotham.com          thowlett@dickinsonwright.com
 jackwschulz@gmail.com             cmcdonald@dickinsonwright.com
 Attorneys for Plaintiff           Attorneys for Defendant Tom Leonard

                                   Jaclyn R. Giffen (P75316)
                                   LITTLER MENDELSON, P.C.
                                   200 Renaissance Center, Suite 3110
                                   Detroit, Michigan 48243
                                   (313) 202-3261
                                   jgiffen@littler.com
                                   Attorneys for Defendants The Doctors
                                   Company Insurance Services and The
                                   Doctors Management Company
____________________________________________________________________/

STIPULATED ORDER TO EXTEND SCHEDULING ORDER DEADLINES
 Case 1:18-cv-01111-JTN-ESC ECF No. 29 filed 04/19/19 PageID.153 Page 2 of 4




      NOW COMES the parties in the above referenced matter and do hereby

stipulate to extend the deadline to Disclose non-damage related experts set forth

within the Court’s February 7, 2019 Scheduling Order (DOC NO. 18).

      IT IS HEREBY ORDERED that Plaintiff’s deadline for naming non-damage

related experts set forth in this Court’s February 7, 2019 Scheduling Order will be

extended until May 15, 2019.

      IT IS HEREBY ORDERED that Defendants’ deadline for naming non-

damage related experts set forth in this Court’s February 7, 2019 Scheduling Order

will be extended until May 29, 2019.

      IT IS HEREBY ORDERED that Plaintiff’s deadline for providing non-

damage related expert reports set forth in this Court’s February 7, 2019 Scheduling

Order will be extended until June 15, 2019.

      IT IS HEREBY ORDERED that Defendants’ deadline for providing non-

damage related expert reports set forth in this Court’s February 7, 2019 Scheduling

Order will be extended until June 29, 2019.

      IT IS HEREBY ORDERED.




                                       HONORABLE JANET T. NEFF
                                       U.S. District Court Judge

Approved as to form and content:


                                         2
Case 1:18-cv-01111-JTN-ESC ECF No. 29 filed 04/19/19 PageID.154 Page 3 of 4




Dated:    4/19/19                _       Dated:       4/19/19_____________

    /s/ Jack W. Schulz       .           /s/ Timothy Howlett (w/ permission)
Jack W. Schulz (P78078)                  Timothy H. Howlett (P24030)
Elizabeth A. Gotham (P79058)             Christina K. McDonald (P73517)
SCHULZ GOTHAM PLC                        DICKINSON WRIGHT PLLC
PO Box 44855                             500 Woodward Avenue, Suite 4000
Detroit, MI 48244                        Detroit, Michigan 48226
(313) 652-1906                           (313) 223-3500
jackwschulz@gmail.com                    thowlett@dickinsonwright.com
egotham@schulzgotham.com                 cmcdonald@dickinsonwright.com
Attorneys for Plaintiff                  Attorneys for Defendant Tom Leonard

                                         Dated:       4/19/19_____________

                                         /s/ Jaclyn R. Giffen (w/ permission)
                                         Jaclyn R. Giffen (P75316)
                                         LITTLER MENDELSON, P.C.
                                         200 Renaissance Center, Suite 3110
                                         Detroit, Michigan 48243
                                         (313) 202-3261
                                         jgiffen@littler.com
                                         Attorneys for Defendants The Doctors
                                         Company Insurance Services and The
                                         Doctors Management Company




                      CERTIFICATE OF SERVICE


                                     3
 Case 1:18-cv-01111-JTN-ESC ECF No. 29 filed 04/19/19 PageID.155 Page 4 of 4




      I HEREBY CERTIFY that on the April 19, 2019, I electronically filed the

foregoing document with the Clerk using CM/ECF. I also certify that the foregoing

document is being served this day on all counsel of record identified on the attached

Service List in the manner specified, either via transmission of Notices of Electronic

Filing generated by CM/ECF or in some other authorized manner for those counsel

or parties who are not authorized to receive electronically Notices of Electronic

Filing.

                                              By: /s/ Jack W. Schulz
                                              Jack W. Schulz (P78078)




                                          4
